Citation Nr: 1747302	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  10-33 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right ankle talo-tibial joint. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to November 1978, from November 1990 to May 1991, and from July 1996 to March 1997.  The Veteran died in March 2016.  The appellant is the Veteran's surviving spouse and has been accepted as the Veteran's substitute.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington West Virginia, and Winston-Salem, North Carolina. 

The Board notes the Veteran's claims in this matter originally also included entitlement to service connection for a back disability, and entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

In December 2012, the Board remanded the claims of entitlement to service connection for a back disability and entitlement to an initial compensable disability rating for a right ankle disability.  In a May 2013 decision, the Board remanded the Veteran's claim of entitlement to an initial compensable disability rating for degenerative joint disease of the right ankle, and denied the Veteran's claim of entitlement to service connection for a back disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In May 2014, the parties filed a Joint Motion for Partial Remand (JMR).  By Order dated May 13, 2014, the Court granted the JMR, and the Board's May 2013 decision with respect to the denial of entitlement to service connection for a back disability was vacated and remanded for action consistent with the terms of the JMR.  

In an April 2014 rating decision, the Appeals Management Center granted entitlement to an initial disability rating of 10 percent for degenerative joint disease, right ankle talo-tibial joint, effective August 29, 2008.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In November 2015, the Board remanded all four issues for further development. Subsequently, the Veteran was granted service connection for his back disability and a 100 percent disability rating for PTSD in an April 2017 rating decision, representing full grants of benefits.  Therefore those issues are no longer before the Board.  The Veteran's claims for entitlement to a disability rating in excess of 10 percent for a right ankle disability and entitlement to TDIU were once again remanded for further development by the Board in March 2017.  The requested development has been completed and the claims are now properly before the Board.  


FINDINGS OF FACT

1.  The Veteran's right ankle disability manifested with some pain on motion but does not demonstrate marked limitation of motion or ankylosis. 

2.  Prior to February 16, 2010, the Veteran's service-connected disabilities did not prevent the Veteran from securing or following a substantially gainful occupation.

3.  As of February 16, 2010, the Veteran service-connected disabilities, separate and apart from the Veteran's service-connected PTSD, did not prevent the Veteran from securing or following a substantially gainful occupation.
 

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for a right ankle disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

2.  A TDIU due to the Veteran's service-connected disabilities is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by November 2011 and May 2013 letters. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All available post-service VA and private treatment records identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was provided VA examinations to address his right ankle disability in May 2009 and March 2014.  The examinations are adequate for the purposes of the instant claim, as they involved an examination of the Veteran, and provide discussions of pertinent symptomatology, functional impact, and sufficient rationales for all diagnoses and opinions expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).     

This matter was previously remanded by the Board in March 2017 for further development of the claims.  Specifically, the AOJ was to ask the appellant to identify, and attempt to obtain, any treatment records that might be pertinent to the Veteran's right ankle disability or TDIU claim.  Additionally, the AOJ was to attempt to obtain any examination reports completed by Dr. Park dated August 2012 and any examinations completed in the Fayetteville VA Medical Center related to the Veteran's right ankle disability.  Despite efforts from the AOJ, no additional treatment records were received from Dr. Park or the Fayetteville VA Medical Center.  There has been substantial compliance with the prior remand, and adjudication of the claims may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

Increased Rating for a Right Ankle Disability

The appellant claims that the Veteran was entitled to an increased initial rating for a right ankle injury.  An April 2014 rating decision granted the Veteran service connection and assigned an initial 10 percent disability rating. 

The Veteran's right ankle disability was rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5271.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2016).

Under Diagnostic Code 5010, the rater is instructed to rate traumatic arthritis as degenerative arthritis, Diagnostic Code 5003.  38 C.F.R. § 4.71a (2016).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  In this case, a 20 percent rating under Diagnostic Code 5003 is not warranted because the record does not show that the Veteran had incapacitating exacerbations of right ankle arthritis.

Diagnostic Code 5271 provides a 10 percent rating for moderate limited ankle motion and a 20 percent rating for marked limited ankle motion. 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).  Normal dorsiflexion is 20 degrees. Normal plantar flexion is 45 degrees. 38 C.F.R. § 4.71, Plate II (2016).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  The minimum compensable rating has been assigned in this case.  

The words "moderate" and "marked" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  The use of terminology such as "marked" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

However, while the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

In May 2009, the Veteran submitted evidence of a private medical examination of his right ankle.  The examination noted x-ray evidence of mild degenerative joint disease in the Veteran's right ankle.  The examination further noted the Veteran's right ankle range of motion was normal with dorsiflexion 20 degrees and plantar flexion 45 degrees.  The Veteran's right ankle was not additionally limited by pain, fatigue weakness lack of endurance or coordination after repetitive use.  Finally, the Veteran's right ankle showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  

In April 2014, the Veteran underwent a separate VA examination on his right ankle.  During the examination, the Veteran's range of motion measured 20 degrees for plantar flexion and 10 degrees for dorsiflexion with 5/5 (normal) muscle strength testing for each.  Further, the examination noted no ankylosis, or increased limitation of motion after repetitive testing.  The Veteran did not report flare-ups of his right ankle disability.  The examination did highlight the above discussed x-ray finding of mild degenerative joint disease in May 2009.  Finally, the Veteran did not report pain, weakness, fatigability, or incoordination during range of motion testing, and the VA examiner noted the Veteran would not be better served by amputation. 

Based upon these prior medical examinations, the probative evidence of record does not show marked limitation of motion.  The Board finds the Veteran's right ankle disability did not more closely approximate the criteria for a 20 percent rating under Diagnostic Code 5271, even when considering pain and functional loss as set forth in 38 C.F.R. §§ 4.40 and 4.45.   

The Board acknowledges the Veteran's and the appellant's contentions that his service-connected right ankle disability warrants a disability evaluation in excess of 10 percent.  The lay descriptions of the Veteran's subjective symptoms of pain on movement, inability to climb stairs, and inability to stand more than 15 minutes are competent and credible.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran and the appellant in this case cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected right ankle disability as he does not have the necessary expertise, training, or skills needed to make such a determination.  

With regard to other potentially applicable Diagnostic Codes, the Veteran's limitation was not more closely described as ankylosis in less than 30 degrees of plantar flexion.  As he is able to move his ankle, by definition he does not have ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).

Additionally, the Veteran's disability may not be rated by analogy to Diagnostic Codes 5272, 5273, and 5274 because he did not have ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or an astragalectomy.  

The Board finds that the most probative evidence of record does not support a disability evaluation in excess of 10 percent for the Veteran's right ankle disability during the appeal period.  See Fenderson, 12 Vet. App. 114.  The preponderance of the evidence is against his claim for an increased disability evaluation.  38 C.F.R. § 4.3.  

TDIU, Prior to February 16, 2010
 
Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Prior to February 16, 2010, the Veteran's service-connected disabilities totaled a combined 30 percent, including a back disability rated at 20 percent, a right ankle disability rated at 10 percent, and a noncompensable scar.  Accordingly, the Veteran did not meet the schedular criteria for TDIU prior to February 16, 2010.  38 C.F.R. § 4.16(a).    

However, a veteran still may be deemed totally disabled on an extraschedular basis under 38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the Veteran is unemployable by reason of his service-connected disabilities.  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  First, the matter must be referred to the Director of the Compensation Service for consideration.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors: severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

A review of the Veteran's October 2011 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran states his last date of full-time employment, and the last day he became too disabled to work, was on July 4, 2008.  The Veteran listed "bad nerves, severe back pain, can't sit or stand for a long period of time, can't have anyone behind me, diabetic, and severe depression" as his reasons for being unable to secure or follow gainful employment.  However, a Social Security disability determination and interview conducted with the Veteran indicated that his primary cause for ceasing employment was a heart attack.  A December 2008 letter from a private heart physician noted the Veteran had been in the care of a cardiologist since July 2008, and that the Veteran is advised not to return to work due to signs and symptoms of congestive heart failure.  

Non-service connected disabilities, including the Veteran's heart disability and other disabilities noted in the Veteran's VA Form 21-8940, leading to difficulty in gaining and maintaining employment are not considered in an entitlement to TDIU.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (stating that the central inquiry of a TDIU is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability").

Conversely, the Veteran's May 2009 right ankle examination notes the Veteran's right ankle disability is non-limiting in his occupation or usual daily activities.  The probative record of evidence does not establish that any time prior to February 16, 2010, the Veteran's back disability prevented the Veteran from securing or following substantially gainful employment.  Finally, there is no additional probative evidence that establishes the Veteran was unable to secure or follow gainful employment due to his service-connected disabilities.             

For these reasons, the Board finds that the preponderance of the evidence shows that the criteria set forth in 38 CFR 4.16(b) for referral of a TDIU claim for extraschedular consideration have not been met.  

TDIU, as of February 16, 2010

Starting February 16, 2010, the Veteran was awarded a 100 percent disability rating for his service-connected PTSD.  

A grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114. See Buie v. Shinseki, 24 Vet. App. 242, 250   (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114  (s)); See also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999). 

As of February 16, 2010, the Veteran was service-connected for PTSD, rated at 100 percent, a back disability rated at 20 percent, a right ankle disability rated at 10 percent, and a noncompesable scar.  The rating of the Veteran's combined service-connected injuries meet the schedular criteria for entitlement to TDIU.  38 C.F.R. § 4.16(a).  However, in accordance Bradley, entitlement to TDIU must be based on disabilities separate and apart from his service-connected PTSD rated at 100 percent.  See Bradley, 22 Vet. App. 280. 

The Board finds the probative evidence of record does not establish that the Veteran was unable to secure or follow gainful employment due to his service-connected disabilities, separate and apart from PTSD.  The Veteran's March 2014 ankle examination and January 2013 thoracolumbar spine examination do list functional impacts of the Veteran's disabilities, specifically, an inability to stand or sit for prolonged periods of time.  However, neither examination report, nor any additional probative evidence of record, notes that the Veteran would not have been unable to complete sedentary or physical employment with minimal, or otherwise reasonable, accommodations.  As noted above, the Veteran's Social Security disability determination and interview indicate the Veteran's primary cause for ceasing employment was a heart attack.  A December 2008 letter from a private physician states the Veteran should not return to work due to signs and symptom of congestive heart failure suffered in July 2008.  At no time during the appeal period had the Veteran been service-connected for a heart disability.         

Finally, there is no additional probative evidence that establishes the Veteran was unable to secure or follow gainful employment due to his service-connected disabilities, separate and apart from his service-connected PTSD.

For these reasons, a TDIU is denied.   

   
ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right ankle talo-tibial joint is denied.

Entitlement to a TDIU is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


